N

oO fo HN DN Nn HE W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

DOUGLAS D. PHELPS

PHELPS & ASSOCIATES, P.S.
2903 N. Stout Road

Spokane, WA 99206

(509) 892-0467; fax (509) 921-0802
Attorneys for Plaintiff

JACQUELINE MILLER, a single
person;
Plaintiff,

VS.

WHITMAN COUNTY = and JILL
WHELCHEL, a single person and in her
official capacity as employee of Whitman
County,

Defendants.

 

Case 2:20-cv-00283-TOR ECFNo.9 filed 12/08/20 PagelD.103 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

Case No. 2:20-cv-00283-TOR

ORDER OF DISMISSAL WITH
PREJUDICE AND WITHOUT
COSTS

 

ORDER OF DISMISSAL - page 1

 

COME NOW the parties, through their undersigned attorneys of record
and hereby move the courts to dismiss the above mentioned case pursuant to the
Stipulation of the parties with Prejudice and Without Costs.

h
DATED this QZ day of December, 2020.

PHELPS & ASSOCIATES, P.S.
2903 N. Stout Road
Spokane, WA 99206
Tel: (509) 892-0467
Fax: (509) 921-0802

phelps@phelpslaw|.com

 
bh W

Oo CO NS DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

 

Case 2:20-cv-00283-TOR ECFNo.9 filed 12/08/20 PagelD.104 Page 2 of 3

ORDER OF DISMISSAL - page 2

PHELPS AND ASSOCIATES, P.S.
Attorneys for Plaintiff

s/Douglas D. Phelps
DOUGLAS D. PHELPS, # 22620
Attorneys for Plaintiff

EVANS, CRAVEN & LACKIE, P.S.

8/ Michael E. McFarland
MICHAEL E. MCFARLAND, # 23000
Attorneys for Defendants

PHELPS & ASSOCIATES, P.S.
2903 N. Stout Road
Spokane, WA 99206
Tel: (509) 892-0467
Fax: (509) 921-0802

phelps@phelpslaw |.com

 
sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

Case 2:20-cv-00283-TOR ECFNo.9 filed 12/08/20 PagelD.105 Page 3 of 3

CERTIFICATE OF SERVICE

au
I hereby certify that on the S ‘day of December, 2020, I electronically

filed the foregoing with the Clerk of the Court using CM/ECF System, which

will send notification of such filing to the following:

Douglas D. Phelps

Phelps & Associates, P.S.

2903 North Stout Road

Spokane, WA 99206

Email: phelps(@phelpslaw|.com

PHELPS & ASSOCIATES, P.S.

By: s/ Douglas D. Phelps
DOUGLAS D. PHELPS
PHELPS & ASSOCIATES, P.S.
2903 N. Stout Road
Spokane, WA 99206
(509) 892-0467; fax (509) 921-0802
Attorneys for Plaintiff

ORDER OF DISMISSAL - page 3 PHELPS & ASSOCIATES, P.S.
2903 N. Stout Road
Spokane, WA 99206
Tel: (509) 892-0467
Fax: (509) 921-0802
phelps@phelpslaw |.com

 

 
